United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-349
Issued: June 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 8, 2011 appellant filed a timely appeal from a November 4, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant was entitled to hearing aids for his accepted binaural
hearing loss.
FACTUAL HISTORY
On August 17, 2011 appellant, then a 61-year-old metals examiner, filed an occupational
disease claim alleging that he sustained hearing loss as a result of working around loud noises at
1

5 U.S.C. § 8101 et seq.

work.2 He became aware of his condition and its relationship to his employment on
January 1, 2005. Appellant retired on July 3, 2010. He submitted various audiograms dated
from August 10, 1983 to February 12, 2001.
Employment records indicated that appellant worked for the employing establishment as
a marine machinist from 1973 to 1975 and was exposed to noise from chipping hammers,
grinders, welders, engines, ventilation fans and cranes for eight hours a day. From 1975 to 1993,
appellant worked as a metals examiner and was exposed to noise from welders, chipping guns,
grinders, motors and generators for eight hours a day. He was provided with hearing protection
throughout his career. Prior to his federal employment, appellant was in the U.S. Army from
1971 to 1973.
In an August 22, 2011 report, Dr. Gerald G. Randolph, a Board-certified
otolaryngologist, noted that in 2008 OWCP accepted appellant’s claim for binaural hearing loss
and determined that his hearing loss was nonratable. He related appellant’s statements that his
hearing loss had progressed in severity since the prior claim and that he had increased difficulty
in understanding communication when background noise was present or when watching
television. An August 17, 2011 audiogram obtained by Dr. Randolph revealed the following
decibel losses at 500, 1,000, 2,000 and 3,000 Hertz: 5, 10, 5 and 5 for the right ear and 5, 5, 10
and 15 for the left ear. Dr. Randolph reviewed appellant’s history and examined his ear canals.
He observed that appellant’s auditory canals and tympanic membranes were normal and that air
conduction was greater than bone conduction bilaterally. Dr. Randolph diagnosed bilateral
sensorineural hearing loss. He concluded that appellant continued to have nonratable hearing
loss in both ears. Regarding the issue of hearing aids, Dr. Randolph concluded that appellant’s
hearing loss had not deteriorated to the point where hearing aids would be needed.
On September 21, 2011 OWCP advised appellant that the evidence submitted was
insufficient to establish his hearing loss claim and requested additional factual and medical
evidence to support his claim.
In an October 6, 2011 statement, appellant responded to OWCP’s development letter. He
stated that after September 24, 2008 he worked as a metals examiner and was exposed to noise
from welders, chippers, grinders, motors and generators. Appellant wore earplugs. He also
reported that he had not been employed since he retired in July 2010 and did not have any
hobbies involving exposure to loud noise.
By decision dated November 4, 2011, OWCP accepted appellant’s claim for binaural
hearing loss, but denied a schedule award on the grounds that his loss was not ratable. It further
determined that the medical evidence did not support authorization for hearing aids.

2

The record indicates that OWCP previously accepted appellant’s claim for nonratable binaural hearing loss.

2

LEGAL PRECEDENT
OWCP is required by section 8103 of FECA to provide all medical care necessary as a
result of an employment injury.3 While OWCP is obligated to pay for treatment of employmentrelated conditions, the employee has the burden of establishing that the expenditure is incurred
for treatment of the effects of an employment-related injury or condition.4 Following medical
evaluation of a claim, if the hearing loss is determined to be nonratable for schedule award
purposes, other benefits such as hearing aids may still be payable if any employment-related
hearing loss exists.5
ANALYSIS
Appellant contends on appeal that he is entitled to hearing aids for his accepted binaural
hearing loss. He does not dispute OWCP’s findings that he was not entitled to a schedule award
for his nonratable binaural hearing loss.
The Board finds that OWCP properly denied appellant’s request for hearing aids. As
noted, hearing aids and other medical benefits may still be payable if an employment-related
hearing loss exists. OWCP is obligated to pay for medical treatment of a work-related injury.6
The Board finds that appellant did not meet his burden of proof in this case. In the August 22,
2011 report, Dr. Randolph reviewed a current audiogram and conducted an examination. He
noted appellant’s previously accepted claim for nonratable binaural hearing loss and found that
appellant’s hearing loss was still not ratable. In addressing the issue of hearing aids,
Dr. Randolph stated that appellant’s hearing loss had not progressed to the point at which hearing
aids were required.
Although appellant contends that he is entitled to hearing aids, he did not submit any
medical evidence to establish entitlement to hearing amplification. Because the record does not
contain any rationalized medical opinion to demonstrate that hearing aids were medically
necessary, appellant did not meet his burden of proof in this case.
CONCLUSION
The Board finds that appellant was not entitled to hearing aids for his accepted nonratable
binaural hearing loss.7
3

5 U.S.C. § 8103.

4

Kenneth O. Collins, Jr., 55 ECAB 649 (2004); Joshua A. Holmes, 42 ECAB 231, 236 (1990).

5

See A.S., Docket No. 10-2048 (issued June 7, 2011); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Medical Services and Supplies, Chapter 3.400(3)(d)(2) (March 2010).
6

Supra note 3.

7

The Board notes that appellant submitted additional evidence following the November 4, 2011 decision. Since
the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the
Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57
ECAB 126 (2005). Appellant may submit that evidence to OWCP along with a request for reconsideration.

3

ORDER
IT IS HEREBY ORDERED THAT the November 4, 2011 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: June 18, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

